DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or render obvious the semiconductor device of claim 1 or the method of manufacturing a semiconductor device of claim 14. Nagaoka et al. (US 2020/0043823) discloses a semiconductor device (Fig 5) having a silicon carbide body (¶36) that comprises a first section (A4) and a second section (A3), wherein the first section is adjacent to the second section; a drift region (34) formed in the first section and the second section; and a lattice defect region (12d) in a portion of the drift region in the second section. However Nagaoka does not disclose that the lattice defect region has a defect density at least double a density found in the drift region outside the lattice defect region. Nagaoka uses the presence of lattice defects to control the thermal properties of the transistor (¶52) and does not specify how such defects are formed, therefore it is unclear what concentration the lattice defects are formed at relative to the other portions of the drift region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P SHOOK/Primary Examiner, Art Unit 2896